Citation Nr: 0405994	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-08 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1972 to September 1974.  He died in May 2001.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied her claim 
for service connection for cause of death.  The RO also 
denied her claim for accrued benefits.  But she only appealed 
to the Board for service connection for cause of death, so 
this is the only issue on appeal.  38 C.F.R. § 20.200 (2003).


FINDINGS OF FACT

1.  The appellant-widow was notified of the type of evidence 
needed to support her claim, advised of whose 
responsibility-hers or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of her claim has been obtained.

2.  The veteran died in May 2001, at the age of 48, of 
respiratory failure due to anaplastic astrocytoma.  An 
autopsy was not performed.  

3.  At the time of his death, the veteran did not have any 
service-connected disability.  

4.  The medical evidence of record does not show the 
veteran's fatal anaplastic astrocytoma was manifested during 
his active military service or even for decades after it 
ended; the medical evidence of record also does not show this 
terminal condition is otherwise causally or etiologically 
related to his service in the military.  

5.  There also is no competent medical evidence of record 
establishing a nexus or link between the veteran's fatal 
anaplastic astrocytoma and a disorder for which service 
connection could be granted.  

6.  There is no competent medical evidence of record, as 
well, showing that a service-connected disability was the 
immediate or underlying cause of the veteran's death; nor is 
there competent medical evidence of record showing that a 
service-connected disability contributed substantially or 
materially to cause death or otherwise combined, aided, or 
lent assistance to the production of death.  


CONCLUSIONS OF LAW

1.  The veteran's fatal anaplastic astrocytoma was not due to 
a disease or injury that he incurred or aggravated during his 
active military service, and this fatal condition also may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims 
were prematurely denied short of the statutory one-year 
period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, 
even if the widow-appellant's appeal was ongoing during this 
change in the law.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO sent the appellant a letter on September 10, 2002, 
apprising her of her rights in VA's claims process, including 
the evidence needed to substantiate her claim and establish 
her entitlement to the benefit she is requesting, the 
information or evidence still needed from her and what she 
could do to help with her claim, when and where to send the 
information or evidence, what VA had done to help her with 
her claim, and what she could do if she had questions.  

While the claims file has been rebuilt, there are service 
medical records (SMRs) on file, although they are incomplete.  
But the more recent statements and correspondence from the 
appellant do not make reference to or otherwise mention any 
additional records that need to be obtained.  The death 
certificate indicates the veteran died while receiving 
hospice care.  So it does not appear there are any additional 
medical treatment records-including, say, of a terminal 
hospitalization, pertaining to the fatal conditions at issue.  
The same is true of the years immediately preceding his 
death.  Obviously then, where no such additional evidence 
even exists, none can or need be obtained.  Further, the 
appellant declined to testify at a hearing in support of her 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Here, the appellant was provided 
notice of the VCAA in September 2002, prior to the October 
2002 RO rating decision denying her claim.  So there was 
compliance with the sequence of events (i.e., VCAA notice 
before initial denial) specified by the Court in the 
Pelegrini decision.



The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give VA any evidence in her possession pertaining to 
her claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements 
is harmless error.  And although claim for service connection 
for the cause of the veteran's death will be denied, the 
appellant still is not prejudiced by the Board deciding her 
appeal at this juncture, without first remanding her claim to 
the RO, because the preliminary notice and duty to assist 
provisions of the VCAA already have been satisfied to the 
extent possible.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Factual Background

The veteran died in May 2001, at the age of 48.  His 
certificate of death shows that he died from respiratory 
failure of only hours duration due to anaplastic astrocytoma, 
the onset of which was years prior to his death.  
An autopsy was not performed.

At the time of his death, the veteran did not have any 
service-connected disability.  He also had not filed any 
claim for service connection, so none was pending when he 
died.

As previously mentioned, the veteran's SMRs are incomplete.  
But of those available for consideration, none contains any 
indication (e.g., relevant symptoms, diagnosis, etc.) of 
anaplastic astrocytoma.  The records show he was seen in 
May 1973 after injuring his head, neck, and right shoulder 
when he fell off a bicycle.  He was hospitalized for one day.

There are no relevant medical treatment records concerning 
any pertinent evaluation or care after service, including 
during the years and months immediately preceding the 
veteran's death.


III.  Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
that was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a), 3.312(a) (2003).  

For a service-connected disability to be the principal cause 
of death, it must singly or jointly with some other condition 
be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c). 

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Furthermore, there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4). 

It should also be noted that disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310 (2003).  This 
includes situations where a service-connected condition has 
aggravated a nonservice-connected condition, but compensation 
will only be paid for the degree of additional disability 
over and beyond that existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against her claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the appellant to prevail.  
Id. at 56. 

The death certificate lists anaplastic astrocytoma as the 
underlying cause of the veteran's death, his respiratory 
failure merely being the fatal event (in other words, all 
those who die stop breathing).  Therefore, the question that 
must be answered is whether the cause of his death, 
anaplastic astrocytoma, should be service connected.  Based 
on the medical and other evidence of record, it cannot be 
because it was unrelated to his service in the military.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
claimant seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability).  Also found at Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

There was no evidence of anaplastic astrocytoma during 
service or even for many years, indeed decades, after 
service.  It was not diagnosed prior to the veteran's death 
while in hospice care.  But in addition to the absence of any 
indication of anaplastic astrocytoma during service, or for 
many ensuing years, the pertinent evidence of record also 
does not contain a competent medical opinion otherwise 
causally relating this fatal condition to service.  See 38 
C.F.R. § 3.303(d) (2003).  As such, it cannot be service 
connected based on either direct or presumptive incurrence in 
service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

In fact, the appellant does not contend the veteran's fatal 
anaplastic astrocytoma manifested until many years after his 
service in the military had ended.  And although, regardless, 
she very obviously sincerely believes his death from 
this condition, a brain tumor, is still somehow attributable 
to his head injury during service in May 1973, as a layperson 
she simply does not have the necessary medical training 
and/or expertise to make this determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  She needs medical 
evidence to substantiate this allegation, and there is none.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Concerning 
this dispositive issue, the SMRs show the veteran did not 
receive extensive treatment following his head injury in 
service, and even to the extent he may have, it was for 
musculoskeletal-type symptoms.  So there is no suggestion or 
other implication of possible early (prodromal) signs of the 
terminal anaplastic astrocytoma while on active duty.  
Consequently, the appellant's claim must be denied because 
the preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102.  See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



